Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00707-CR

                                 Julian Lawrence NAVARRO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the County Court at Law No. 2, Guadalupe County, Texas
                               Trial Court No. CCL-12-0325
                          Honorable Frank Follis, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, we MODIFY the judgment to delete
the assessment of $1,015 in court-appointed attorney’s fees against appellant and further MODIFY
the bill of costs and any order to withdraw funds from appellant’s inmate trust account to delete
the $1,015 in court-appointed attorney fees. Counsel’s motion to withdraw is GRANTED and the
judgment of the trial court is AFFIRMED as modified.

       SIGNED November 5, 2014.


                                                _____________________________
                                                Rebeca C. Martinez, Justice